OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and a new trial granted. There is no evidence in this record to support a finding of express, as opposed to implied, assumption of risk (compare, Arbegast v Board of Educ., 65 NY2d 161). The trial court erred in charging the jury, over plaintiff’s objection, that a finding of assumption of risk would bar recovery.
*731Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Titone. Taking no part: Judge Alexander.